UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 12-5023


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

HENRY LEWIS GARLAND, JR.,

                Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro.   William L. Osteen,
Jr., Chief District Judge. (1:08-cr-00015-WO-6)


Submitted:   May 23, 2013                       Decided:   May 28, 2013


Before MOTZ and    AGEE,    Circuit   Judges,   and   HAMILTON,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


John D. Bryson, WYATT, EARLY, HARRIS & WHEELER, LLP, High Point,
North Carolina, for Appellant.      Ripley Rand, United States
Attorney, Graham T. Green, Assistant United States Attorney,
Winston-Salem, North Carolina; Bethany Corbin, Clinical Program
Law Student, WAKE FOREST UNIVERSITY, Greensboro, North Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Henry     Lewis      Garland,         Jr.,    appeals   the    sixteen-month

sentence    imposed       upon     revocation        of     his   term    of   supervised

release.      He    contends       that   the       upward    variance     sentence     was

unreasonable       because       the    district         court    did    not   find    that

Garland’s    criminal      history        category         understated     his   criminal

record.    We affirm.

            We     will      not       disturb       a     sentence       imposed     after

revocation of supervised release that is within the prescribed

statutory     range    and       is    not    plainly        unreasonable.            United

States v. Crudup, 461 F.3d 433, 437-39 (4th Cir. 2006).                                  In

making     this    determination,            we     first     consider      whether     the

sentence is unreasonable.               Id. at 438.              “This initial inquiry

takes a more deferential appellate posture concerning issues of

fact and the exercise of discretion than reasonableness review

for [G]uidelines sentences.”              United States v. Moulden, 478 F.3d

652, 656 (4th Cir. 2007) (internal quotation marks and citations

omitted).

            Although       a     district          court     “ultimately       has    broad

discretion to revoke its previous sentence and impose a term of

imprisonment up to the statutory maximum,” Crudup, 461 F.3d at

439 (internal quotation marks omitted), the court must consider

the Chapter Seven policy statements in the federal Sentencing

Guidelines manual, as well as the statutory requirements and

                                              2
factors    applicable       to     revocation     sentences       under     18    U.S.C.

§§ 3553(a), 3583(e) (2006).

            In     determining       Garland’s      revocation      sentence,          the

district court considered the Chapter Seven policy statements,

the     statutory     requirements,         and    the     relevant       factors      in

§ 3553(a).         The    court     noted   that    the     six-month       revocation

sentence Garland previously received was insufficient to protect

the public and deter him from future criminal activity.                                The

court also considered Garland’s continued illegal conduct while

on    supervision—including         numerous      traffic    violations          and   his

pattern of drug use—and concluded that an upward variance to

sixteen months’ imprisonment was appropriate.                  See United States

v. Diosdado-Star, 630 F.3d 359, 365 (4th Cir. 2011) (providing

that     court      may     vary     from       Guidelines     range        based      on

considerations other than Guidelines-sanctioned departures).

            This         sixteen-month          sentence     is       not        plainly

unreasonable.        See Crudup, 461 F.3d at 437-39.                   The district

court complied with the requirements of sentencing and did not

abuse     its      discretion        in     imposing        Garland’s        sentence.

Accordingly, we affirm the revocation judgment.                           We dispense

with oral argument because the facts and legal contentions are

adequately      presented    in     the   materials      before    this     court      and

argument would not aid the decisional process.

                                                                                 AFFIRMED

                                            3